         Case 1:20-cv-06345-BCM Document 109 Filed 09/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------x
Echo Bay Pharmaceuticals, LLC, :                                                            9/22/21
Plaintiff,                     :
                               :                      1:20-CV-06345-BCM
v.                             :
                               :                      ORDER FOR
Torrent Pharma, Inc.,          :                      ADMISSION PRO HAC
Defendant.                     :                      VICE OF LAURA A.
                               :                      SEFERIAN
------------------------------x

       The motion of Laura A. Seferian for admission to practice Pro Hac Vice in the above-

captioned matter is GRANTED.

       Applicant has declared that she is a member in good standing of the Bar of Illinois, the Bar

of Virginia, and the Bar of the District of Columbia, and that her contact information is as follows:

          Applicant’s name:        Laura A. Seferian
          Firm Name:               Benesch, Friedlander, Coplan & Aronoff LLP
          Address:                 71 S. Wacker Drive, Suite 1600
          City/State/Zip:          Chicago, Illinois 60606
          Telephone:               312.624.6423


       Applicant having requested admission Pro Hac Vice for all purposes as counsel for

Defendant Torrent Pharma, Inc. in the above-entitled action.

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

  Dated: September 22, 2021
                                                United States District Magistrate Judge
